Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
	This office action is in response to the amendment filed June 22, 2022.  Claims 1, 2, 5 through 8, 10 through 13, 15, 15, 17, 19, 21 and 22 are pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (2015/0160758) in view of Di (2016/0202613).

With regard to claim 21, Chen discloses a touch panel [0009], comprising:
a base substrate (Figure 1B, #11); and
a first touch electrode on the base substrate (Figure 1B, #12), wherein the first touch electrode comprises a plurality of first touch electrode lines intersecting with one another ([0016] “FIG. 1A shows a partial top view of a touch panel 100 with mesh alloy electrodes according to a first embodiment of the present invention” wherein the office considers Chen’s mesh alloy electrodes as corresponding with the claimed touch electrode lines),
wherein, in a direction perpendicular to the base substrate, each of the plurality of first touch electrode lines comprises at least two laminated transparent conductive layers ([0019] “… the first electrode 12 has a stacked structure composed of an alloy layer 122 sandwiched between two transparent conductive layers (i.e., a top transparent conductive layer 121 and a bottom transparent conductive layer 123)”), and the at least two laminated transparent conductive layers comprise a laminate of a first metal oxide layer ([0019] “… the transparent conductive layer 121/123/141/143 may, for example, be made of metal oxide …”) and another layer ([0019] “… the transparent conductive layer 121/123/141/143 may be made of metal nanowires, such as silver nanowires or copper nanowires”).  
The office finds no specific disclosure in Chen wherein another layer is a first graphene layer.  Di discloses another layer is a first graphene layer ([0061] “Step S10: forming a graphene layer 2 on a substrate 1 and sputtering and depositing a metal film on the graphene layer 2 to form a metal layer 3, as shown in FIG. 2”).
	The office finds combining Chen and Di would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds Chen discloses a touch panel, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Di also discloses a touch panel, a "comparable" device, which has been improved by including a first graphene layer.  The office further finds that because the present invention claims a base device as described above, which is improved by using the same known technique as in the comparable device described above, the office finds it would have been obvious to one of ordinary skill in the art at the time of the invention to apply Di's known technique of including a first graphene layer in the same way in Chen.  The office finally finds that because the claimed invention is simply an arrangement of old elements, each performing the same function it had been known to perform in Chen and Di, the combination would, therefore, yield predictable results.


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chen and Di in view of Chen-CN (CN 104865728 as published in US 20170060309) and Zhang (CN 105677096 as published in US 2017/0192587).

With regard to claim 22, the office finds no specific disclosure in the combination of Chen and Di wherein the touch panel further comprise a shadow eliminating layer on a side of the first touch electrode away from the base substrate, the shadow eliminating layer is an outmost layer of the touch panel, the shadow eliminating layer is configured to reduce a visual contrast between a region where the first touch electrode lines are provided and a region where no first touch electrode line is provided, so that patterns of respective touch electrode lines fade away.  Chen-CN discloses a shadow eliminating layer on a side of the first touch electrode away from the base substrate, the shadow eliminating layer is an outmost layer of the touch panel (Figure 7, #108 and [0054] “As shown in FIG. 7, the color filter substrate 100 may further include a shadow elimination layer 108, which is provided on the outer surface of the second touch electrode 105”).
	The office finds combining Chen, Di and Chen-CN would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds the combination of Chen and Di discloses a touch panel, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Chen-CN also discloses a touch panel, a "comparable" device, which has been improved by including a shadow eliminating layer on a side of the first touch electrode away from the base substrate, the shadow eliminating layer being an outmost layer of the touch panel.  The office further finds that because the present invention claims a base device as described above, which is improved by using the same known technique as in the comparable device described above, the office finds it would have been obvious to one of ordinary skill in the art at the time of the invention to apply Chen-CN's known technique of including a shadow eliminating layer on a side of the first touch electrode away from the base substrate, the shadow eliminating layer being an outmost layer of the touch panel in the same way in the combination of Chen and Di.  The office finally finds that because the claimed invention is simply an arrangement of old elements, each performing the same function it had been known to perform in Chen, Di and Chen-CN, the combination would, therefore, yield predictable results.
	The office finds no specific disclosure in the combination of Chen, Di and Chen-CN wherein the shadow eliminating layer is configured to reduce a visual contrast between a region where the first touch electrode lines are provided and a region where no first touch electrode line is provided, so that patterns of respective touch electrode lines fade away.  Zhang discloses the shadow eliminating layer is configured to reduce a visual contrast between a region where the first touch electrode lines are provided and a region where no first touch electrode line is provided, so that patterns of respective touch electrode lines fade away ([0005] “… after the ITO layer is etched to form a patterned area and a non patterned area, since the reflectivity difference of these two areas is very large, the etching texture is relatively obvious, resulting in the loss of visual effect”, [0006] “The embodiments of the present invention provide a touch control substrate, manufacturing method thereof and a display device, eliminating the shadow phenomenon” and [0007] “… an embodiment of the present invention provides a touch control substrate. The touch control substrate comprises a wiring region and a touch control region; the wiring region comprises a shadow elimination layer”).  
	The office finds combining Chen, Di, Chen-CN and Zhang would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds the combination of Chen, Di and Chen-CN discloses a touch panel, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Zhang also discloses a touch panel, a "comparable" device, which has been improved by configuring the shadow eliminating layer to reduce a visual contrast between a region where the first touch electrode lines are provided and a region where no first touch electrode line is provided, so that patterns of respective touch electrode lines fade away.  The office further finds that because the present invention claims a base device as described above, which is improved by using the same known technique as in the comparable device described above, the office finds it would have been obvious to one of ordinary skill in the art at the time of the invention to apply Zhang's known technique of configuring the shadow eliminating layer to reduce a visual contrast between a region where the first touch electrode lines are provided and a region where no first touch electrode line is provided, so that patterns of respective touch electrode lines fade away in the same way in the combination of Chen, Di and Chen-CN.  The office finally finds that because the claimed invention is simply an arrangement of old elements, each performing the same function it had been known to perform in Chen, Di, Chen-CN and Zhang, the combination would, therefore, yield predictable results.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chen, Di, Chen-CN and Zhang in view of GE (CN 203812218).

With regard to claim 19, the office finds no specific disclosure in the combination of Chen, Di, Chen-CN and Zhang wherein a material of the shadow eliminating layer is silicon oxynitride.  GE discloses a material of the shadow eliminating layer is silicon oxynitride (Abstract: “The touch panel comprises a substrate layer and a transparent conductive film layer, wherein at least one side of the transparent conductive film layer is provided with at least one silicon oxynitride film shadow elimination layer”).
The office finds combining Chen, Di, Chen-CN and Zhang would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds the combination of Chen, Di, Chen-CN and Zhang discloses a touch panel, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds GE also discloses a touch panel, a "comparable" device, which has been improved by including a material of the shadow eliminating layer being silicon oxynitride.  The office further finds that because the present invention claims a base device as described above, which is improved by using the same known technique as in the comparable device described above, the office finds it would have been obvious to one of ordinary skill in the art at the time of the invention to apply GE's known technique of including a material of the shadow eliminating layer being silicon oxynitride in the same way in the combination of Chen, Di, Chen-CN and Zhang.  The office finally finds that because the claimed invention is simply an arrangement of old elements, each performing the same function it had been known to perform in Chen, Di, Chen-CN, Zhang and GE, the combination would, therefore, yield predictable results.


Allowable Subject Matter
Claims 1, 2, 5 through 8, 10 through 13 and 15 through 17 are allowed.

The following is an examiner’s statement of reasons for allowance:  
Claims 1 and 10 are allowable because, although Chen discloses a touch panel [0009], comprising:
	a base substrate (Figure 1B, #11); and
	a first touch electrode on the base substrate (Figure 1B, #12), wherein the first touch electrode comprises a plurality of first touch electrode lines intersecting with one another ([0016] “FIG. 1A shows a partial top view of a touch panel 100 with mesh alloy electrodes according to a first embodiment of the present invention” wherein the office considers Chen’s mesh alloy electrodes as corresponding with the claimed touch electrode lines),
	wherein in a direction perpendicular to the base substrate, each of the plurality of first touch electrode lines comprise at least two laminated transparent conductive layers ([0019] “… the first electrode 12 has a stacked structure composed of an alloy layer 122 sandwiched between two transparent conductive layers (i.e., a top transparent conductive layer 121 and a bottom transparent conductive layer 123)”), and the at least two laminated transparent conductive layers comprise a laminate of a first metal oxide layer ([0019] “… the transparent conductive layer 121/123/141/143 may, for example, be made of metal oxide …”) and a second layer ([0019] “… the transparent conductive layer 121/123/141/143 may be made of metal nanowires, such as silver nanowires or copper nanowires”), and although Di discloses a second layer ([0061] “Step S10: forming a graphene layer 2 on a substrate 1 and sputtering and depositing a metal film on the graphene layer 2 to form a metal layer 3, as shown in FIG. 2”), 
	none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest an orthographic projection of the first metal oxide layer on the base substrate coincides with an orthographic projection of the first graphene layer on the base substrate.  
 
Claims 2, 5, 6, 7, 8, 11, 12, 13, 15, 16 and 17 are allowable for being dependent upon independent claims 1 and 10.  


Response to Arguments
Applicant's arguments with respect to claims 1, 2, 5 through 8, 10 through 13, 15 through 17, 19, , 21 and 22 have been considered but are directed toward newly amended claims and are believed to be answered by and are therefore moot in view of the new grounds of rejection presented above. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W REGN whose telephone number is (571)270-5968.  The examiner can normally be reached on M-F 7-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARK W REGN/Primary Examiner, Art Unit 2622